                             EXHIBIT “3”




Case: 19-30232   Doc# 99-4   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 1 of
                                          6
                                                    https://apps.ams.usda.gov/pacasearch/SearchDetails.aspx?License_ID=0...




         Case: 19-30232   Doc# 99-4   Filed: 03/29/19   Entered: 03/29/19 16:16:07           Page 2 of
                                                   6
1 of 3                                                                                                   3/4/2019, 4:33 PM
                                                    https://apps.ams.usda.gov/pacasearch/SearchDetails.aspx?License_ID=0...




                                      Fair Trade Practices Program

                                                Search PACA




                                                                        Generate PDF Report




         Case: 19-30232   Doc# 99-4   Filed: 03/29/19   Entered: 03/29/19 16:16:07           Page 3 of
                                                   6
2 of 3                                                                                                   3/4/2019, 4:33 PM
                                                                      https://apps.ams.usda.gov/pacasearch/SearchDetails.aspx?License_ID=0...



                                                                           Anniversary
           License No.                   Date Issued                                                      Status
                                                                           Date
           20160146                      11/6/2015                         11/6/2018                      Active

           Business Name                 Business Address                  City                   State Zip
                                         375 ALABAMA ST STE
           MUNCHERY INC                                                    SAN FRANCISCO CA               941101360
                                         300

           Web Address      Email                                          Phone                  Fax
           WWW.MUNCHERY.COM chris@munchery.com                             888 458-8576

                                         Mailing Address                   City                   State Zip
                                         375 ALABAMA ST STE
                                                                           SAN FRANCISCO CA               941101360
                                         300




           Reported Principal (Last Name, First Name)




           Trade Names          None


           Branch Name , Branch City , Branch State None

           To connect with the PACA National License Center, Apply for a PACA License, or check on the status of a firm’s
           license, please contact us at:
           1 (800) 495-7222, then Option #1 or email us at PACALicense@ams.usda.gov
           To connect with our Good Delivery Hotline, or if you have any Good Delivery inquiries or contract-related
           issues, please contactus at:
           1 (800) 495-7222, then Option #2
           To connect with our PACA Manassas, VA Regional Office about the status of a complaint or to ask a general
           PACA question, please contact us at:
           1 (800) 495-7222, then Option #3 or email us at PACAManassas@ams.usda.gov
           To connect with our PACA Fort Worth, TX Regional Office about the status of a complaint or to ask a general
           PACA question, please contact us at:
           1 (800) 495-7222, then Option #4 or email us at PACAFtWorth@ams.usda.gov
           To connect with our PACA Tucson, AZ Regional Office about the status of a complaint or to ask a general PACA
           question, pleasecontact us at:
           1 (800) 495-7222, then Option #5 or email us at PACATucson@ams.usda.gov




           Return to: Perishable Agricultural Commodities Act (PACA)




         Case: 19-30232         Doc# 99-4         Filed: 03/29/19         Entered: 03/29/19 16:16:07               Page 4 of
                                                               6
3 of 3                                                                                                                      3/4/2019, 4:33 PM
  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3
      A true and correct copy of the foregoing document: DECLARATION OF SOO MING YEE IN SUPPORT
  4   OF OPPOSITION BY URBAN LEAF CO. DBA THE PRODUCE COMPANY TO SECOND AMENDED
      STIPULATION REGARDING USE OF CASH COLLATERAL, PROVISION OF ADEQUATE
  5   PROTECTION AND DEBTOR IN POSSESSION FINANCING will be served or was served (a) on the
      judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
  6   below:

  7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
  8   hyperlink to the document. On March 29, 2019, I checked the CM/ECF docket for this bankruptcy case
      or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
  9   to receive NEF transmission at the email addresses stated below:

 10       •     Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
          •     David S. Catuogno david.catuogno@klgates.com
 11       •     Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
          •     Gail Lin Chung GL@outtengolden.com, gail.lin@yahoo.com
 12       •     David J. Cook cook@squeezebloodfromturnip.com
          •     Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
 13       •     Leonardo D. Drubach leo@9000Law.com
          •     Daniel M. Eliades daniel.eliades@klgates.com
 14       •     Trevor Ross Fehr trevor.fehr@usdoj.gov, lynne.knight@usdoj.gov
          •     Stephen D. Finestone sfinestone@fhlawllp.com
 15       •     Steven T. Gubner sgubner@ebg-law.com, ecf@ebg-law.com
          •     Robert G. Harris rob@bindermalter.com
 16       •     Jennifer C. Hayes jhayes@fhlawllp.com
          •     Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
 17       •     Michael Lauter mlauter@sheppardmullin.com
          •     Kyle Mathews kmathews@sheppardmullin.com
 18       •     Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
          •     Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com
 19       •     Ryan A. Witthans rwitthans@fhlawllp.com, rwitthans@fhlawllp.com
          •     Kaipo K.B. Young KYoung@BL-Plaw.com
 20
 21   2. SERVED BY UNITED STATES MAIL: On March 29, 2019, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 22   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
 23   completed no later than 24 hours after the document is filed.

 24
                                                                              Service information continued on attached page
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

Case:June 2012
      19-30232           Doc# 99-4           Filed: 03/29/19           Entered:F03/29/19
                                                                                 9013-3.1.PROOF.SERVICE
                                                                                         16:16:07 Page 5 of
                                                          6
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
  1   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on March 29, 2019, I served the following persons and/or entities by personal delivery, overnight mail
  2   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
  3   mail to, the judge will be completed no later than 24 hours after the document is filed.
  4   None.

  5   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
  6
       March 29, 2019                   Stephanie Reichert                              /s/ Stephanie Reichert
  7    Date                             Type Name                                       Signature
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

Case:June 2012
      19-30232          Doc# 99-4           Filed: 03/29/19           Entered:F03/29/19
                                                                                9013-3.1.PROOF.SERVICE
                                                                                        16:16:07 Page 6 of
                                                         6
